THE     A~ORNEY             GENERAL

                      OF     TEXAS




Texas State Board of Pharmacy
Insurance Building
Dallas, Texas
Attention:   Mr. W. H. Cousins, Secretary
Gentlemen:                 Opinion No. 0;3544
                           Re: Proof required for Texas State
                                Board of Pharmacy to revoke a
                                pharmacist's license where he has
                                been convicted ~ofa felony.
        Your written request addressed to this department for
an opinion has been received and considered. We quote from
your request:
       "Will you please inform us if it is legal
   for the Texas Board of Pharmacy to take revo-
   catory action on certificates, as stated in
   Section 12 of the Texas Pharmacy Law, when a
   statement of convlction has been furnished by
   letter by the Texas Liquor Control Board and
   also by the United States Bureau of Narcotics,
   or shall we proceed to get a copy of the in-,
   dictment from the court where the conviction is
   rendered?"
        Section 12 of Article 4542-a, Vernon's Civil Statutes
of Texas, provides as follows:
       "The registration of any pharmacist shall
   be revoked by the Board after the registrant
   has been convicted of having violated any of
   the provisions of this law, OP shall have been
   convicted of a felony, or shall have been con-
   victed of drunkenness, or of any offense,-&
   either State or Federal Court, involving the
   illegal use, sale OP transportation of intoxi-
   cating liauor, or narcotic drugs. Revocation
   of registration shall only be after ten (10)
   day's notice and a full hearing. Any person
   feeling himself aggrieved on account of the
   action of the Board may institute proceedings-
   in the District Court of Travis County, Texas,
Texas State Board of Pharmacy, page 2         o-3544



    for the purpose of having the license rein-
    stated." (Underscoring ours)
        We do not believe a letter or statement from either
the Texas Liquor Control Board nor the United States Bureau
of Narcotics has any sufficient legal standing to afford ,ii!e
Texas State Board of Pharmacy any proper basis upon whichit
can take revocatory action of ~a pharmacist's certificate of
registration under the provisions of the Statute quoted above.
        We believe the proper evidence of a "conviction," as
contemplated in Section 12, supra, is a certified copy of the
final judgment of conviction issued by the clerk of the proper
court.~ For the same reasons given in our Opinions No. 0-,l@h,
o-1894, and O-2359, we believe the Legislature intended for
the "conviction," referred to in Section 12 of Article 4542-a,
to be a "final conviction." We are enclosing copies of the
opinions referred to for your consideration. Other essential
requisites required to properly proceed upon a revocation
hearing are given in the case of Texas Sta,teBoard of Dental
Examiners, et al v. Dr. Winn 0. Francisco, (Civ. App.) 149
S.W. (2d) 619, (writ of errorrefused), construirlga similar
statute, from which we quote:
        "Before the Board can intelligently or
   properly act there are a number of matters
   it must ascertain. First among these is the
   identity of the licensee with the defendant
   in the ju~dgmentof conviction, If the convic-
   tion be in another jurisdiction, then there
   arbe several matters to be ascertained with
   reference to the law of such jurisdiction.
   Among these would be the jurisdiction of the
   convicting court, the sufficiency of the
   certified record to show a final conviction
   in the jurisdiction, the nature of the crime
   under the law of such jurisdiction with
   relation to whether it is properly classified
   as of the grade of felony and whether it is
   of such character as to involve moral turpi-
   ,tude. These are matters as to which we be-
   lieve the licensee is entitled to a hearins
   before his license to practice is revoked.
   (Underscoring ours)
        If the licensee has been finally convic,tedIn a State
Court of any of the offenses named or referred to in Section
12 of Article &542-a, supra, upon a hearing before the Board
to cancel his registration, a certified copy of the judgment,
if the conviction is for a misdemeanor, or, if the conviction
,




    Texas State Board of Pharmacy, page 3          o-3544



    is for a felony, a certified copy of the sentence should be
    introduced in evidence before the Board and then evidence
    must be heard to establish the fact that the person so con-
    victed was the licensee whose case is then before thB Board.
    This fact must be established by some witness who knows that
    fact. If he has been convicted in a Federal Court the same
    proof,must be made. If he has been convicted in another
    state, the same proof must be made, and, in addition there-
    to the proof set out in the foregoing quotation taken from
    the Francisco Case,
            It must be further remembered that a "final convic-
    tion" is one, other than where a suspended sentence was
    granted, where no appeal was taken, or, if appealed the case
    was affirmed. In other words, in all instances where the
    case has been finally disposed and the defendant required to
    suffer the penalty imposed.
            We trust that in this manner we have fully answered
    your inquiry.
                                     Yours very truly
                                  ATTORNEY GENERAL OF TEXAS


                                     By s/Harold McCracken
                                          Harold~~McCracken
                                          Assistant
    HM:ej:wc

    APPROVED JUN 6, 1941
    s/Grover Sellers
    FIRST ASSISTANT
    ATTORNEY GENERAL
    Approved Opinion Commlttee By s/BWB Chairman